Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 23, 2014

                                       No. 04-14-00280-CV

                          IN THE INTEREST OF D. N.C., A CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01461
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        Appellant seeks to appeal an order terminating her parental rights signed on April 14,
2014. The reporter’s record was originally due on April 25, 2014. On May 1, 2014, we notified
court reporter David Zarate that the reporter’s record was late, and to either file a Notification of
Late Record or the reporter’s record within 10 days. The court reporter did not respond to our
order, and the reporter’s record has not been filed in this court.

        It is therefore ORDERED that court reporter David R. Zarate file the reporter’s record in
this court no later than June 2, 2014. See TEX. R. APP. P. 28.4(b); 35.3(c). If the reporter’s
record is not received by such date, an order may issue directing Mr. Zarate to appear and show
cause why he should not be held in contempt for failing to file the record. The clerk of this court
is instructed to cause a copy of this order to be served on Mr. Zarate by certified mail, return
receipt requested, with delivery restricted to addressee only, or to give other personal notice of
this order with proof of delivery.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court